DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.
 
Response to Amendment
The amendment received January 28, 2022 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. 

Response to Arguments
The Applicant’s arguments and remarks received January 28, 2022 have been fully considered in view of the Amendment. The arguments are persuasive in view of the Amendment and the rejections set forth in the October 1, 2021-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1, 3-10, 13-15, 18-22 are allowed.
The prior art US5196484A (Giles) in view of US2003/0118913 (Takami) and EP1215244B1 (Seiji) does not disclose or suggest the claimed:
A solid phase electrolyte for a lithium secondary battery, the solid phase electrolyte comprising: 
a liquid electrolyte, and a triblock copolymer comprising a first structural block, a second structural block, and a rubbery block, wherein the rubbery block is between the first structural block and the second structural block, wherein the first structural block, the second structural block, or both the first structural block and the second structural block is polystyrene, hydrogenated polystyrene, poly(C1 to C8 alkyl)methacrylate, poly(methyl methacrylate), polyvinylpyridine, polyvinyl cyclohexane, polyimide, polyamide, polyethylene, polybutylene, polypropylene, poly(4- methylpentene-1), poly(butylene terephthalate), poly(isobutyl methacrylate), poly(ethylene terephthalate), polydimethylsiloxane, polyacrylonitrile, polymaleic acid, poly(maleic anhydride), poly(methacrylic acid), poly(tert-butyl vinyl ether), poly(cyclohexyl methacrylate), poly(cyclohexyl vinyl ether), polyvinylidenefluoride, polydivinylbenzene, a copolymer comprising at least two different structural units thereof, or a combination thereof, 
wherein the rubbery block is polyisoprene, polybutadiene, polychloroprene, polyisobutylene, or polyurethane, a copolymer comprising units thereof, or a combination thereof, wherein a weight ratio of the first and second structural blocks to the rubbery block is in a range of 1:1 to 1:4, 
wherein the triblock copolymer of the electrolyte does not comprise an alkylene oxide repeating unit, and 2 SI-48717-US/RF2015010031USO/YPL1728USSerial No. 15/089,051 
wherein a total amount of the first structural block and the second structural block is 20 parts by weight to 35 parts by weight based on 100 parts by weight of a total weight of the block copolymer, and an amount of the rubbery block is 65 parts by weight to 80 parts by weight based on 100 parts by weight of the total weight of the block copolymer, 
wherein the liquid electrolyte is in the rubbery block of a solid phase electrolyte.
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.G./Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729